



EXHIBIT 10.08


PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
STOCK OPTION AWARD


PG&E CORPORATION, a California corporation, hereby grants non-qualified stock
options (“Options”) to the Participant named below (sometimes referred to as
“you”). The Options have been granted under the PG&E Corporation 2014 Long-Term
Incentive Plan, as amended (the “LTIP”). The terms and conditions of the Options
are set forth in this cover sheet and in the attached Stock Option Agreement
(the “Agreement”).
Date of Grant:     March 1, 2018
Name of Participant:     <First_Name> <Last_Name>    
Participant’s Participant ID:     <Emp_Id>    
Number of Options:     <shares_awarded>    


Retirement Category: (1)     <User Defined Fin 4>    


By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Options dated March 1, 2018.
If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 30 calendar days of the date of this award at
ATTN: LTIP Administrator, Pacific Gas and Electric Company, 245 Market Street,
N2T, San Francisco, 94105.




Attachment
(1) 
Your “Retirement Category” will determine how “Retirement” is defined for
purposes of this award of Performance Shares, and which Retirement provisions of
the Agreement will apply to this award.



•
“Retirement-I” provisions apply to awards granted to recipients who were in a
director level or higher position on May 5, 2017 and who also received an LTIP
award prior to 2017.



•
“Retirement -II” provisions apply to all other recipients.










--------------------------------------------------------------------------------





PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT
The LTIP and Other Agreements
This Agreement and the above coversheet constitute the entire understanding
between you and PG&E Corporation regarding the Options, subject to the terms of
the LTIP. Any prior agreements, commitments, or negotiations are superseded. In
the event of any conflict or inconsistency between the provisions of this
Agreement or the above cover sheet and the LTIP, the LTIP will govern.
Capitalized terms that are not defined in this Agreement or the above cover
sheet are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement and the PG&E Corporation 2012 Officer Severance
Policy, this Agreement or the above cover sheet will govern, as applicable. For
purposes of this Agreement, employment with PG&E Corporation means employment
with any member of the Participating Company Group.
Grant of Stock Options
PG&E Corporation grants you the number of Options shown on the cover sheet of
this Agreement. The Options are subject to the terms and conditions of such
cover sheet, this Agreement, and the LTIP.
Term/Expiration
Options expire at the close of business ten years after the Date of Grant, after
which time the Options cease to be exercisable (such period, the “Term”). The
Options covered by this Agreement are not Incentive Stock Options.
Option Exercise Price/Term/ Exercise
The exercise price per share of Stock is $41.26, which is the per share closing
price of the Stock on the New York Stock Exchange on March 1, 2018. Vested
Options may be exercised by paying the corresponding exercise price, to purchase
an equivalent number of shares of Stock.
To the extent permitted by law, if on the last day of the Term of the Options,
the Fair Market Value of one share of Stock exceeds the per share exercise
price, and the Participant has not exercised the Option, the Option, to the
extent vested, shall be deemed to have been exercised by the Participant using
the “Cashless Exercise” method described below to pay the aggregate exercise
price and tax withholdings.
Vesting of Stock Option
Subject to the Participant’s continued Service, the total number of Options
originally subject to this Agreement, as shown on the cover sheet, will vest and
become exercisable in accordance with the below vesting schedule (the “Normal
Vesting Schedule”).
          March 1, 2019 – one-third of the Options
          March 2, 2020 – one-third of the Options
          March 1, 2021 – one-third of the Options
As set forth below, Options also may vest and become exercisable upon the
occurrence of certain events.
Dividends
Options do not have tandem dividend equivalents and do not accrue dividend
equivalents.
Voluntary Termination
In the event of your voluntary termination (other than Retirement), all unvested
Options will be cancelled on the date of termination. Vested Options may be
exercised for up to thirty days after termination or until the remaining Term of
the Options, whichever is shorter.






--------------------------------------------------------------------------------





Retirement - I (2)
In the event of your Retirement, unvested Options will continue to vest and
become exercisable pursuant to the Normal Vesting Schedule (without regard to
the requirement that you be employed), subject to the earlier vesting provisions
of this Agreement; provided, however that in the event of your Retirement within
2 years following a Change in Control, all of your Options will vest
immediately. Vested Options may be exercised for up to five years after
Retirement or the remaining Term of the Options, whichever is shorter. Your
termination of employment will be considered Retirement if you are age 55 or
older on the date of termination and if you were employed by PG&E Corporation
for at least five consecutive years ending on the date of termination of your
employment.
Retirement - II (3)
In the event of your Retirement, any unvested Options that would have vested
within the 12 months following such Retirement had your employment continued
will continue to vest and become exercisable pursuant to the Normal Vesting
Schedule (without regard to the requirement that you be employed), subject to
the earlier vesting provisions of this Agreement. Vested Options may be
exercised for up to five years after Retirement or the remaining Term of the
Options, whichever is shorter. All other unvested Options will be cancelled.
Your termination of employment will be considered Retirement if you are age 55
or older on the date of termination and if you were employed by PG&E Corporation
for at least eight consecutive years ending on the date of termination of your
employment.
Termination for Cause
If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause, all vested and unvested Options will be cancelled
immediately. In general, termination for “cause” means termination of employment
because of dishonesty, a criminal offense, or violation of a work rule, and will
be determined by and in the sole discretion of PG&E Corporation. For the
avoidance of doubt, in no event will termination of your employment constitute
Retirement if your employment is being or is terminated for cause.
Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause or Retirement, any unvested Options that would have vested within
the 12 months following such termination had your employment continued will
continue to vest and become exercisable pursuant to the Normal Vesting Schedule
(without regard to the requirement that you be employed), subject to the earlier
vesting provisions of this Agreement. All other unvested Options will be
cancelled unless your termination of employment was in connection with a Change
in Control as provided below. Vested Options may be exercised for up to one year
after termination or the remaining Term of the Options, whichever is shorter.
Death/Disability
If your employment terminates due to your death or Disability, all of your
Options will vest immediately. Vested Options may be exercised within one year
after the date of such death or Disability or the remaining Term of the Options,
whichever is shorter.
(2) “Retirement -I” provisions apply to recipients who were in a director level
or higher position on May 5, 2017 and who received an LTIP award prior to 2017.


(3) “Retirement - II” provisions apply to all other recipients.








--------------------------------------------------------------------------------





Termination Due to Disposition of Subsidiary
If your employment is terminated (other than for cause, your voluntary
termination, death, Disability, or your Retirement) (1) by reason of a
divestiture or change in control of a subsidiary of PG&E Corporation, which
divestiture or change in control results in such subsidiary no longer qualifying
as a subsidiary corporation under Section 424(f) of the Internal Revenue Code of
1986, as amended (the “Code”), or (2) coincident with the sale of all or
substantially all of the assets of a subsidiary of PG&E Corporation, then your
Options will vest and be exercisable in the same manner as for a “Termination
other than for Cause” described above.
Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Options subject to this
Agreement.
If the Options are neither so assumed nor so continued by the Acquiror, and the
Acquiror does not provide a substantially equivalent award in substitution for
the Options, all of your unvested Options will vest and be cancelled for fair
value (as determined by the Committee in its sole discretion in good faith)
which, if so determined by the Committee, will equal the excess, if any, of
value of the consideration to be paid in the Change in Control transaction,
directly or indirectly, to holders of the same number and class of shares of
Stock subject to such unvested Options over the aggregate exercise price of such
unvested Options.
Termination In Connection with a Change in Control (if Acquiror assumes,
continues, or substitutes the awards)
If your employment is terminated (other than termination for cause, your
voluntary termination, or your Retirement) in connection with a Change in
Control within three months before the Change in Control occurs, all of your
outstanding Options (including Options that you would have otherwise forfeited
after such termination) will vest on the date of the Change in Control. Vested
Options may be exercised within one year after the Change in Control or the
remaining Term of the Options, whichever is shorter.
In the event your employment is terminated (other than termination for cause,
your voluntary termination, or your Retirement) in connection with a Change in
Control within two years following the Change in Control, your Options (to the
extent they did not previously vest upon, for example, failure of the Acquiror
to assume or continue this award) will vest on the date of such termination.
Vested Options may be exercised within one year after the termination or the
remaining term of the Options, whichever is shorter.
PG&E Corporation has the sole discretion to determine whether termination of
your employment was made in connection with a Change in Control.






--------------------------------------------------------------------------------





Exercise of Options/Payment of Withholding Taxes
Vested Stock Options may be exercised using the following methods, subject to
such terms and conditions as the Committee may impose, at the Participant’s
election:
o    Cashless Exercise – Upon exercise, all shares are sold by a broker chosen
by PG&E Corporation. The aggregate exercise price and required taxes are
remitted to PG&E Corporation. The remaining proceeds, less broker fees, are
delivered to the Participant.


o    Cash Exercise – To exercise, the Participant delivers the sum of the
aggregate exercise price and taxes due by check made payable to PG&E Corporation
or in such other manner prescribed by PG&E Corporation. The exercised shares are
delivered to the Participant.


o    Stock Swap – Payment of the aggregate exercise price and tax withholding is
made by tender to PG&E Corporation or attestation to the ownership of shares of
PG&E Corporation common stock owned by the Participant having a Fair Market
Value not less than the exercise price and taxes due. Notwithstanding the
foregoing, such a stock swap would not be allowed to the extent that such tender
or attestation would constitute a violation of any provisions of any law,
regulation, or agreement restricting the redemption of PG&E Corporation’s stock,
or would have unfavorable accounting consequences or any member of the
Participating Company Group.


In no event will shares of Stock be delivered pursuant to the exercise of the
Options until the Participant has made arrangements acceptable to the Committee
for the satisfaction of applicable withholding obligations, including income and
employment tax withholding obligations.


 
 
Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed. If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment. See above under
“Voluntary Termination.”
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
Voting and Other Rights
You will not have voting rights with respect to the Options, unless you exercise
Options and shares are issued to you . No Options and no shares of Stock that
have not been issued hereunder may be sold, assigned, transferred, pledged, or
otherwise encumbered, other than by will or the laws of decent and distribution,
and the Options may be exercised during the life of the Participant only by the
Participant or the Participant’s guardian or legal representative.
No Retention Rights
This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation. Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.
Recoupment of Awards
Awards are subject to recoupment in accordance with any applicable law and any
recoupment policy adopted by the Corporation from time to time, including the
PG&E Corporation and Pacific Gas and Electric Company Executive Incentive
Compensation Recoupment Policy, as last revised on February 21, 2018 and
available on the PG&E@Work intranet site for the Long-Term Incentive Plan (the
policy and location may be changed from time to time by PG&E Corporation).






--------------------------------------------------------------------------------





Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California.






